Citation Nr: 0822896	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  07-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that declined to reopen the 
veteran's claim for service connection for asbestosis because 
it found that new and material evidence had not been 
submitted.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for asbestosis before 
reaching the merits of the claim.  


 FINDINGS OF FACT

1. The claim for service connection for asbestosis was 
previously denied in a March 2005 rating decision.  The 
veteran did not appeal the decision.

2. The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.	The March 2005 rating decision that denied service 
connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.	New and material evidence has not been received to reopen 
a claim for service connection for asbestosis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2006 and a rating 
decision in October 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

New and Material Evidence

Service connection for asbestosis was previously denied in a 
March 2005 rating decision.  The veteran did not file a 
timely appeal to that decision.  Accordingly, the decision 
became a finally adjudicated claim.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

A finally adjudicated claim may only be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
Service connection for asbestosis requires evidence of a 
current disability, a relationship between asbestos exposure 
and the claimed disability, and evidence of asbestos exposure 
during service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).   The record before VA at the time of the prior final 
decision consisted of the veteran's service personnel and 
medical records, his personal statements, and private and VA 
treatment notes from August 1974 to January 2005.  Although 
the competent medical evidence showed that the veteran had 
been diagnosed with bronchiectasis, it did not show a 
diagnosis of asbestosis or any other disease associated with 
asbestos exposure.  Moreover, the veteran's military 
occupational specialty of storekeeper did not indicate that 
he was exposed to asbestos during active duty.  Accordingly, 
the claim was denied.   

The veteran applied to reopen his service connection claim 
for asbestosis in June 2006.  Test results from a July 2006 
pulmonary function test (PFT), two chest CTs performed in May 
2006 and September 2006, and VA treatment records from 2005 
to 2006 were among the medical evidence submitted.  The July 
2006 PFT showed mild small airways disease with no 
improvement postbronchodilator, mild air trapping, and gas 
transfer within normal limits.  Meanwhile, the chest CTs 
revealed bilateral mild apical pleural nodularity, a tiny 
nodule in the right lung posteriorly, generalized 
hyperaeration of the lungs, bilateral mild basilar pleural 
thickening, small calcification in the liver, bilateral renal 
cysts, scattered tiny (1-4 mm) pulmonary nodules, and a 
mildly prominent lymph node in the right pulmonary hilum.  
The September 2006 CT report noted that several nodules were 
calcified, suggesting a benign etiology.  VA treatment 
records show that the veteran was diagnosed with COPD and 
asthma.

In a statement dated August 2006, the veteran stated that his 
duties as a storekeeper exposed him to asbestos-covered 
pipes. He also maintained that he was once asked to pull old 
asbestos insulation off of pipes in the ship's kitchen and 
open new bags of installation.  

While the Board finds that the aforementioned medical 
evidence is new, the Board concludes that it is not material 
because it does not show that the veteran has asbestosis or 
any other asbestos related disease.  It shows that he has 
bronchiectasis, COPD, and asthma.  Moreover, the veteran's 
statements regarding his asbestos exposure are cumulative of 
the statements he made prior to the March 2005 decision and 
thus do not represent new evidence.  Therefore, the Board 
finds that new and material evidence has not been received.

In conclusion, the Board finds that new and material evidence 
sufficient to reopen the claim for service connection for 
asbestosis has not been received, and the claim must remain 
denied.


ORDER
 
Service connection for asbestosis remains denied because new 
and material evidence has not been received to reopen the 
claim.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


